Citation Nr: 0604043	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  94-28 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for claimed residuals of treatment by the 
Department of Veterans Affairs (VA) on June 24, 1999.

2.  Entitlement to an evaluation in excess of 50 percent for 
service-connected schizophrenia from November 5, 1993, to 
November 4, 1997.

3.  Entitlement to service connection for paraplegia, claimed 
as secondary to service-connected schizophrenia.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




WITNESSES AT HEARING ON APPEAL

Appellant and YJ


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to 
January 1977.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from October 1992, April 1994, and October 
2000 rating decisions of the Houston, Texas, VA Regional 
Office (RO).  In October 1992, the RO denied service 
connection for paraplegia, secondary to service-connected 
schizophrenia.  In the April 1994 rating decision, the RO 
confirmed a 30 percent evaluation for service-connected 
schizophrenia.  The veteran appealed the denial of an 
increased evaluation.

In a May 1995 rating decision, the RO granted a 50 percent 
evaluation, effective November 5, 1993.  In a January 1998 
rating decision, the RO granted a 100 percent evaluation, 
effective November 4, 1997.  The veteran asserts that the 100 
percent evaluation should go back to November 1993, and thus 
the appeal continues and the issues have been framed as shown 
on the first page of the present decision.  In the October 
2000 rating decision, the RO denied compensation under the 
provisions of 38 U.S.C.A. § 1151 for claimed residuals of VA 
treatment on June 24, 1999.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the appellant.


REMAND

In a letter dated January 25, 2006, and received at the Board 
on February 1, 2006, the veteran requested to testify at a 
videoconference hearing at the RO before a Veterans Law Judge 
at the Board.  See 38 C.F.R. § 20.700(e) (2005).

Inasmuch as the appellant's hearing request was made fairly 
recently, he has not yet been scheduled for his requested 
hearing.  Considerations of due process mandate that the 
Board may not proceed with review of the claim on appeal 
without affording the appellant an opportunity for the 
requested videoconference hearing.  Therefore, a remand is 
required for the scheduling of a videoconference hearing.  
See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a), 
(e) (2005).

Accordingly, this case is REMANDED for the following action:

The veteran should be scheduled for a 
hearing at the RO via videoconference, in 
accordance with the procedures set forth 
at 38 C.F.R. §§ 20.700 (a), (e), 
20.704(a) (2005), for a hearing before a 
Veterans Law Judge, as per the veteran's 
request, and as the docket permits.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  No action is required of the appellant until he is 
notified by the RO.  The purpose of this remand is to afford 
the appellant due process of law.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court




of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 


